Title: John Thaxter to Abigail Adams, 21 August 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 21st. August 1780

I have the pleasure of informing You, that Mr. Dana this day recieved a letter from Mr. Adams of the 17th. of this Month, who was well with his two Sons at Amsterdam. He thinks the Air of the Low Countries not so salubrious as that of France. They have too many Canals and too much stagnant Water there to make it the most healthy Spot in the World: The Air and Climate of this Country are exceedingly good. The farmers have blessed the Summer, for the Summer has blessed them in suffering ’em to enjoy the fruit of their labours. The Season has been most excellent indeed they say. I can answer for the Weather in the City that it has been in general very fine. The public walks of Course have been good. How happy should I be to traverse them with my young female Acquaintance on the other side the Atlantic, but this cannot be. My Acquaintance with young Ladies here is very contracted. The Customs of this Country are very different from ours—it is best they should be so. It is not the hardest task in Creation to form female Acquaintances here, but it is necessary previously to determine, whether they will not be such as will lead one into that path, which is neither that of Wisdom or Riches, of Peace or of Pleasantness. I will not however undertake to form comparisons between the virtues or vices, the good or ill manners and Customs of one Country with another, or to run parallels—sufficient is it for a Resident to make the proper discriminations and to play the Roman in matters of indifference.
Tomorrow morning I have an Invitation to go and see a Nun take the Veil. I am told the Ceremony is singular. My Curiosity will lead me there to see it and I am persuaded my Inclination will induce me upon my return to give You an Account of it, for which purpose I leave the letter unfinished to night.
 

22d.

I have this moment returned from the Monastere des filles de Dieu, the Cloister of the Nuns where the Ceremony was performed. The Ceremony is as follows. The Lady who took the Veil was elegantly dressed and conducted forward to a grated Partition, which seperates the Nuns place of worship from the Chapel, by two of the Sisterhood, and seated in a Chair. When Mass begun, She left the Chair and kneeled—directly before her was standing a large Candle to which a Crucifix was affixed. After Mass, a discourse was addressed to her by a priest, in which he spoke perhaps more largely than learnedly upon the Advantages of a Cloister. The discourse being finished, She paid her Reverence to the Crucifix in the Chapel, and her devoirs to all the Sisterhood, and then retired with a Torch and Crucifix to put off her gaudy attire. Upon her return She was clad in Linen, carrying the lighted Candle that stood before her, and conducted by two of the Sisterhood to the Grate. After each of the Sisters had lighted up their Candles, they began to chant. After this two of them bound a piece of white linnen about her head. She then retired to a little Chapel adjoining, where the black Robe was put on and a white Veil. Upon her return the whole Nunnery chanted a te deum—after this She embraced most cheerfully the old and young of the Sisterhood and retired with them. I had forgot to mention that when She appeared clad in white linen She had a Crown or Garland upon her head.
I was invited to this Ceremony by one of the Sisterhood, about one or two and twenty years of age, whom I visit now and then. Her Name is Miss Maroni, a young Lady of Irish Extraction, has travelled much and is very sensible—speaks good English by the Way. I love to go to the Grate to chat with her, because She is cheerfull and full of innocence tho’ not very handsome. She would willingly convert me to the Catholic faith, but my heretical Notions I fear are too firmly established to be eradicated by her Importunities, which are always accompanied with a Sweetness of Expression and the Charms of Innocence. She is an amiable Girl indeed. The young lady, who took the Veil to day, is perhaps about the same Age. In this Nunnery are about four and twenty who have taken the Veil, and eight or ten probationers. The Veil is not taken immediately upon their Entrance. They rest one or two years there to make a Trial of the life. If in that time, they find themselves sufficiently detached from the World, they put on the Veil. If on the contrary, the Life is disagreeable to them, they have liberty to retire, but when they have once taken the Veil, they must continue there, ’till kind death releases them. This is the Regulation I am told. They go to prayers seven times a day—seven times a day I hope my amiable Nun prays for me. What an institution this? A voluntary and perpetual seclusion from the World, if humanity does not forbid, Religion does not require. It is a Species of devotion somewhat misterious to me, but as one is not obliged to “copy their humility,” let him take care not to “disturb their devotion.”
Much Respect and Duty where due. J’aime beaucoup les Mesdemoiselles de ma connoissance et je vous prie, Madame, pour leur dire mille choses que sont agréables de mon part.
I have the honor to be with the greatest Respect, your most obedient and most humble Servt.
